UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 OR q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 1-34240 COLLECTORS UNIVERSE, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0846191 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1921 E. Alton Avenue, Santa Ana, California 92705 (address of principal executive offices and zip code) Registrant's telephone number, including area code: (949) 567-1234 Not Applicable (Former name, former address and former fiscal year, if changed, since last year) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232,405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a “smaller reporting company”.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Securities Exchange Act Rule 12b-2).YESoNOx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of May 5, 2010 Common Stock $.001 Par Value QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I Financial Information Page Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of March 31, 2010 and June 30, 2009 1 Condensed Consolidated Statements of Operations for the Three and Nine months Ended March 31, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Nine months Ended March 31, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Forward-Looking Statements 16 Our Business 16 Recent Developments 17 Overview of Results of Operations for the Three and Nine months Ended March 31, 2010and 2009 17 Factors That Can Affect Our Financial Position and Operating Results 18 Trends and Challenges in our Businesses 20 Critical Accounting Policies and Estimates 20 Results of Continuing Operations–For the Three and Nine months Ended March 31, 2010 and 2009 22 Liquidity and Capital Resources 27 Recent Accounting Pronouncements 29 Item 4T. Controls and Procedures 30 PART II Other Information Item 1A. Risk Factors 30 Item 6. Exhibits 31 SIGNATURES S-1 INDEX TO EXHIBITS E-1 EXHIBITS Exhibit 31.1 Certifications of Chief Executive Officer Under Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certifications of Chief Financial Officer Under Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Chief Executive Officer Certification Under Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 Chief Financial Officer Certification Under Section 906 of the Sarbanes-Oxley Act of 2002 ii PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, except per share data) (unaudited) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $57 at March 31, 2010 and $63 at June 30, 2009 Inventories, net Prepaid expenses and other current assets Refundable income taxes - Customer notes receivable - Notes receivable from sale of net assets of discontinued operations Current assets of discontinued operations 29 Total current assets Property and equipment, net Goodwill Intangible assets, net Notes receivable from sale of net assets of discontinued operations Other assets 74 Non-current assets of discontinued operations $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation and benefits Income taxes payable Net deferred income tax liability 71 60 Deferred revenue Current liabilities of discontinued operations Total current liabilities Deferred rent Net deferred income tax liability Non-current liabilities of discontinued operations Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 3,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value; 20,000 shares authorized; 7,683 and 9,158 issued and outstanding at March 31, 2010 and at June 30, 2009, respectively 8 9 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share data) (unaudited) Three Months Ended March 31, Nine Months Ended March 31, Net revenues $ Cost of revenues Gross profit Operating expenses: Selling and marketing expenses General administrative expenses Total operating expenses Operating income Interest and other income, net 35 56 87 Income before provision for income taxes Provision for income taxes 54 Income (loss) from continuing operations ) Loss from discontinued operations, net of loss on sales of discontinued businesses, net of income taxes ) Net income (loss) $ $ ) $ ) Net income (loss) per basic share: Income (loss) from continuing operations $ ) Loss from discontinued operations ) Net income (loss) $ $ ) $ $ ) Net income (loss) per diluted share: Income (loss) from continuing operations $ ) Loss from discontinued operations ) Net income (loss) $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted Dividends declared per common share $ See accompanying notes to condensed consolidated financial statements. 2 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (unaudited) Nine Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Discontinued operations Income (loss) from continuing operations ) Adjustments to reconcile income (loss) from continuing operations to net cash provided by operating activities: Depreciation and amortization expense Stock-based compensation expense Provision for bad debts ) (1 ) Provision for inventory write-down 39 Gain on sale of note receivable - ) Provision for warranty Interest on notes receivable (9
